Case: 4:18-cV-01958 Doc. #: 1 Filed: 11/20/18 Page: 1 of 7 Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

TONI WILLIAMS-GREEN
Plaintiff,

v. Case No. 4:18-cV-1958

ELANTAS PDG, INC. .TURY TRIAL DEMANDED

Defendant.

Serve:

Registered Agent:

CT CORPORATION SYSTEM
120 South Central Avenue
Clayton, MO 63105

COMPLAINT
COMES NOW Plaintiff Toni Williams-Green and for her Complaint of employment
discrimination on the basis of her race and age, and of retaliation under Title VII of the Civil

Rights Act of 1964 (Title VII), as amended, states as follows:

PARTIES
1. Plaintiff Toni Williams-Green is a resident of the State of Missouri.
2. Plaintiff is an African-American female born in 1954.
3. Defendant Elantas PDG, Inc. (hereinafter “Elantas”) is a foreign corporation

Which, at all relevant times Was doing business in the State of Missouri. Elantas, Which is an
electrical insulation company, supplies specialty polymers for electrical industries
4. At all relevant times, Elantas employed more than 15 employees for at least 20

WorkWeeks per year at the facility at Which Plaintiff Worked.

 

Case: 4:18-cV-01958 Doc. #: 1 Filed: 11/20/18 Page: 2 of 7 Page|D #: 2

5. From March 5, 2007 through August 2016, Elantas employed Plaintiff in St.
Louis, Missouri.

JURISDICTION AND VENUE

6. Jurisdiction of this Court is founded upon 28 U.S.C. §133 1.

7. Venue is proper under 28 U.S.C. §1391(b) because Plaintiff Was employed by the
Defendant in the Eastern District of Missouri at all relevant times.

8. Plaintiff has satisfied the administrative prerequisites to suit under Title Vll. On
or about August 21 , 2013, Plaintiff filed a timely charge of discrimination With the Equal
Employment Opportunity Commission (EEOC). On August 28, 2018, the EEOC issued to
Plaintiff a Notice of Right to Sue, and this lawsuit is filed within ninety days of its issuance.

ALLEGATIONS

9. Plaintiff first Worked for Elantas as a temporary contract employee from 2005 to
2007.

10. Elantas hired Plaintiff as a RaW Materials Analyst around March 5 , 2007 in the
Quality Control department

11. After a few years, Plaintiff moved to a Quality Control Analyst position in the
same department

12. Plaintiff Was highly qualified for her Work at Elantas. She earned a Bachelor of
Science from Jarvis Christian College in 1981, With a biology major and chemistry minor.
Throughout her career, prior to coming to Work at Elantas, Plaintiff Worked in laboratories, and
in positions previous to her employment at Elantas, Plaintiff supervised employees

13. As a Quality Control Analyst, Plaintiff’ s job duties included: evaluating finished
products, evaluating customer tank samples, evaluating raw materials for use in production,

maintaining records of results and status on all finished products, identifying and maintaining

2

 

Case: 4:18-cV-01958 Doc. #: 1 Filed: 11/20/18 Page: 3 of 7 Page|D #: 3

documentation for suspect or known product discrepancies, calibrating test equipment,
maintaining lab established 5-S practices, and interfacing with production and company
laboratories on batch-status.

14. Throughout her employment with Elantas, Plaintiff received consistent yearly
raises and positive performance evaluations

15. On December 20, 2012, Plaintiff received an email from Alvin “Jay” Jones,
Human Resources, regarding an open position in the Customer Service Relations department for
a Customer Service Relations Manager (hereinafter “CSR Manager”).

16. Mr. J ones is a white man.

17. The next day, Plaintiff told Mr. J ones Via email that she wanted to apply for the
CSR Manager position.

18. Pursuant to Mr. Jones’s instructions, Plaintiff emailed Mr. .l ones her resume and
applied for the position.

19. Plaintiff’ s first interview for the CSR Manager position was with four white men:
J im Mcl\/lillin, who was Defendant’s Vice President and Chief Financial Officer, Mel Duhon,
who was Defendant’s Business Development Manager, Emerging Technologies, Kevin Forys,
who Was Defendant’s Manager of Production Control, and Mr. Jones.

20. After her first interview, Mr. McMillin told Plaintiff that he Was happy that she
applied for the CSR Manager position and he hadn’t known about her degree and depth of
experience

21. Similarly, Mr. Duhon told Plaintiff that he had been glad to learn more about her

and thought she did a good job in her interview.

 

Case: 4:18-cV-01958 Doc. #: 1 Filed: 11/20/18 Page: 4 of 7 Page|D #: 4

22. On January 10, 2013, Mr. J ones asked Plaintiff to complete an online assessment
for the CSR Manager position. Plaintiff completed the assessment Which she understood would
be reviewed by a third-party.

23. On January 14, 2013, Mr. J ones emailed Plaintiff that, in addition to the online
assessment, he would administer critical thinking appraisal tests for the CSR Manager applicants.

24. When Mr. J ones conducted the critical thinking tests with Plaintiff, he told her
that if she didn’t score well on the tests, she wouldn’t have another interview.

25. Because Mr. J ones told Plaintiff that she had advanced to the second interview for
the CSR Manager position, Plaintiff believed that she had scored well on the critical thinking
tests.

26. Dana Roschnafsky, the previous CSR Manager, conducted Plaintiff’ s second
interview for the CSR Manager position. The position was open because of Ms. Roschnafsky’s
recent promotion.

27. Before She became CSR Manager, Ms. Roschnafsky worked in the Quality
Control Department (Plaintiff’s department at the time of her interviews). Ms. Roschnafsky
believed that her previous work in quality control developed a unique blend of skills that allowed
her to understand the needs of the customer in her Customer Relations position.

28. Ms. Roschnafsky is a white woman.

29. On February 28, 2013, Mr. J ones sent a memorandum via email to all Elantas
employees, which stated Elantas was promoting Diana LaRose to the CSR Manager position.

30. Plaintiff was better qualified for the CSR Manager position than Ms. LaRose.

 

Case: 4:18-cV-01958 Doc. #: 1 Filed: 11/20/18 Page: 5 of 7 Page|D #: 5

31. At the time that she applied for the CSR Manager position, Ms. LaRose worked at
Elantas as an Executive Administrative Assistant, and performed duties that were primarily
secretarial.

32. Ms. LaRose is a white woman who is more than ten years younger than Plaintiff.

33. Ms. LaRose’s qualifications were inferior to those of Plaintiff. Ms. LaRose does
not have even a bachelor’s degree, she had worked at Elantas for only three years, and she did
not understand the technical aspects of Elantas’ products.

34. Throughout the hiring process, Elantas treated Ms. LaRose more favorably than
Plaintiff`.

35. For example, prior to posting the position for application, Elantas permitted Ms.
LaRose to learn the work of the position. Elantas did not extend the same opportunity to
Plaintiff.

36 . Elantas did not perform the same assessments on Ms. LaRose that it required of
Plaintiff during the application process for the CSR Manager position.

37. On February 28, 2013, the same day that Mr. J ones announced Ms. LaRose’s
promotion, Plaintiff emailed Mr. J ones that she was disappointed in the hiring process. Mr.

J ones asked, via email, what was wrong with the process. Plaintiff went to Mr. Jones’ office and
told him that it was unfair that Elantas awarded the position to Ms. LaRose instead of her, and
that she believed Elantas had failed to promote her because of her race and age.

38. On June 7, 2013, Elantas placed Plaintiff on a performance improvement plan
(PIP). Cindy Davey, Plaintiff’s supervisor, and Allan Crossan, Line Supervisor, met with

Plaintiff regarding the PIP.

 

Case: 4:18-cV-01958 Doc. #: 1 Filed: 11/20/18 Page: 6 of 7 Page|D #: 6

39. Ms. Davey and Mr. Crossan told Plaintiff that she needed to perform more lab
tests during her shifts. Plaintiff tried to clarify the number of tests that Ms. Davy and Mr.
Crossan expected. They would not give her a number and told her they would tell her when she
completed enough tests. Ms. Davey and Mr. Crossan left Plaintiff confused, and never discussed
the number of tests with Plaintiff again.

40. The PlP was retaliatory in nature, and followed by three “employee disciplinary
reports” over the next few months. Plaintiff’s supervisors refused to discuss the discipline they
gave her. Plaintiff continued to earn positive performance reviews throughout this time.

41. Defendant gave Plaintiff the PIP and discipline reports to discourage her from
applying for more promotions and to punish her for complaining about the discriminatory
promotion of Ms. LaRose.

42. At the time Defendant denied the promotion to Plaintiff, it had no African-
American managers, and, on information or belief, had never employed an African-American in
a managerial position. Defendant employed 170 individuals, 41 of whom were in management
positions. Of those 41 managers, 38 were Caucasian, and none was African-American.

43. Defendant Elantas, by its actions and failure to act, including but not limited to
the conduct described above, discriminated against Plaintiff on account of her race and age in
violation of the Title Vll of the Civil Rights Act of 1964, as amended, and retaliated against
Plaintiff when she opposed discrimination, in violation of the Title Vll of the Civil Rights Act of
1964, as amended

44. As a result of Defendant Elantas's actions and failures to act described herein,
Plaintiff has lost income and benefits of employment and has incurred and will continue to incur

attorney's fees, costs and expenses of suit.

 

Case: 4:18-cV-01958 Doc. #: 1 Filed: 11/20/18 Page:'7 of 7 Page|D #: 7

45. As a result of Defendant Elantas's actions and failures to act described herein,
Plaintiff has suffered garden variety emotional pain, humiliation, inconvenience, mental anguish
and loss of enjoyment of life.

46. Defendant Elantas’s conduct was outrageous because of its evil motive or reckless
indifference to the rights of Plaintiff and as such, warrants an award of punitive damages in such
sum as will serve to punish Defendant Elantas and to deter it and others from like conduct.

WHEREFORE, Plaintiff prays that this Court enter judgment in her favor against
Defendant Elantas for compensatory and punitive damages, prejudgment interest, as well as for
appropriate equitable, declaratory and injunctive relief, attorneys' fees and costs and for such
other relief as may be just and proper under the circumstances

Respectfully submitted,
SEDEY HARPER WESTHOFF, P C.

§/HLW kim N)/»-U)l&!:£/

Maf y Anne Sedey, #267311\/10
Claire Bruner-Wiltse, #694341\/10
271 l Clifton Avenue

St. Louis, MO 63139

3 14-773-3 566

314-773-3615 (fax)
msedey@sedeyharper.com
cbruner~wiltse@sedeyharper.com

 

